DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 01/27/2022.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mani Adeli on 2/9/2022.
The following claims are amended:

1. (Currently Amended) A method of performing a chain of two or more services on data message flows on a host computer, the service chain comprising a plurality of services, the method comprising:
at the host computer:
receiving data regarding a plurality of service paths each of which specifies a set of two or more service nodes each of which performs one of the plurality of services of the service chain;
receiving load balancing criteria, including a plurality of numerical ranges with
different ranges associated with different service paths in the plurality of service paths, to use to select different service paths for different data message flows on which the plurality of services of the service chain have to be performed;
receiving different data message flows associated with a machine executing on a host computer;
generating numerical values for each data message flow and mapping each flow’s generated numerical value to one of the numerical ranges in order to select the service path associated with numerical range as the service path of the flow 
forwarding each data message flow to the first service node of the service path selected for the data message flow in order to initiate the performance of the plurality of services of the service chain on the data message flow, the first service node performing the first service of the plurality of services on each data message flow and forwarding each data message flow to a subsequent service node of the service path; and
after the last service node of each service path performs a service on data messages of each data message flow, receiving the data messages of each data message flow and forwarding each flow’s data messages to a destination of the flow.

4. (Cancelled)
1, wherein generating the numerical values comprises using a random number generator to generate a random or pseudo random number for a data message flow from a set of attributes associated with the data message flow.

6. (Currently Amended) The method of claim [[4]] 1, wherein generating the numerical values comprises using a deterministic function to generate a determined numerical value for each data message flow from a set of attributes associated with the data message flow.

11. (Currently Amended) A non-transitory machine readable medium storing a program for execution by at least one processing unit of a host computer and for performing a chain of two or more services on data message flows on the host computer, the service chain comprising a plurality of services, the program comprising sets of instructions for:
receiving data regarding a plurality of service paths each of which specifies a set of two or more service nodes each of which performs one of the plurality of services of the service chain;
receiving load balancing criteria, including a plurality of numerical ranges with
different ranges associated with different service paths in the plurality of service paths, to use to select different service paths for different data message flows on which the plurality of services of the service chain have to be performed; 

generating numerical values for each data message flow and mapping each flow’s generated numerical value to one of the numerical ranges in order to select the service path associated with numerical range as the service path of the flow 
forwarding each data message flow to the first service node of the service path selected for the data message flow in order to initiate the performance of the plurality of services of the service chain on the data message flow, the first service node performing the first service of the plurality of services on each data message flow and forwarding each data message flow to a subsequent service node of the service path; and
after the last service node of each service path performs a service on data messages of each data message flow, receiving the data messages of each data message flow and forwarding each flow's data messages to a destination of the flow.

14. (Cancelled)

15. (Currently Amended)The non-transitory machine readable medium of claim [[14]] 11, wherein the set of instructions for generating the numerical values comprises a set of instructions for using a random number generator to generate a random or 

16. (Currently Amended) The non-transitory machine readable medium of claim [[14]] 11, wherein the set of instructions for generating the numerical values comprises a set of instructions for using a deterministic function to generate a determined numerical value for each data message flow from a set of attributes associated with the data message flow.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-3, 5-13, 15-20 are allowed. 
By interpreting the claims in light of the Specification ([00103]       In other embodiments, the weight values are associated with a numerical range (e.g., a range of hash values) and a number is randomly or deterministically generated for each data message flow to map the data message flow to a numerical range and thereby to its associated SPI. In still other embodiments, the hosts LCP selects one service path for each service chain identifier from the pool of available service paths, and hence stores just one SPI for each SCI in the path table 808) and the Remarks on 1/27/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting “the load balancing criteria includes a plurality of numerical 
Cited art Jain (US 2016/0094661) discloses a weighted round robin mechanism for load balancing flows to service paths ([0074]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEU T HOANG/Primary Examiner, Art Unit 2452